Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
The amendment filed 07/26/2021 has been entered. Claims 27-51 remain pending in the application.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective 


Claims 27-34 and 38-51 are rejected under 35 U.S.C. 103 as being unpatentable over Craft (US 20150168576 A1) in view of Nichols (US 20090217074 A1) and Turner (US 20140122019 A1).

Regarding claim 27, Craft teaches a method for time drift measurement of at least one slave clock in a seismic node (16), and determining in the seismic node a time drift between the at least one slave clock and the received master clock signal. (Paragraph 2, Paragraph 8, lines 1-10, Paragraph 28, Fig.1-2) Craft teaches determining of the time drift by each atomic clock is synchronized with a GPS based master clock and craft further discloses that it is common that each of the OBNs (seismic nodes) has an atomic clock as well as energy sensors (Paragraph 28). 

Craft teaches the invention as claimed but doesn’t explicitly teach further receiving a master clock signal in each seismic node and wherein time drift is performed on the seismic node itself. 

Nichols, in the same field of endeavor teaches a slave clock (102, 112) receiving a master clock signal (through communication link 104) from the master clock (100, 110). (Paragraph 17, Fig.1, Paragraph 24, lines 8-13, Fig.6) Craft discloses a seismic node (OBN 16) and Nichols discloses a slave clock.

Turner, in the same field of endeavor teaches wherein time drift is performed in the seismic node itself (device 12). (Paragraphs 2, 108-109, Fig.1)

It would have been obvious to one having ordinary skill in the art before the effective filling date to have modified Craft to incorporate wherein each seismic node (slave clock) receives a master clock signal from the master clock as taught by Nichols in order to enable communication between the master and slave clock by way of communication link and further modify Craft to incorporate wherein time drift is performed on the seismic node itself as taught by Turner in order to synchronize the rendering of media on multiple devices connected via a wired or wireless network.

Regarding claim 28, Craft teaches wherein the determined time drift is transmitted from the seismic node to a computer or data management system. (Paragraph 30, lines 1-7, Paragraph 17)

Regarding claim 29, Craft teaches the invention as claimed but does not explicitly teach wherein the time drift is transmitted over a cable, an optical fibre, or wirelessly.
Nichols, in the same field of endeavor teaches wherein the time drift is transmitted over a cable, an optical fibre, or wirelessly (104). (Paragraph 17, Fig.1)
It would have been obvious to one having ordinary skill in the art before the effective filling date to have modified Craft to incorporate wherein the time drift is transmitted over a cable, an optical fibre, or wirelessly as taught by Nichols in order to have a communication link for the time drift.  

Regarding claim 30, Craft teaches wherein the determining of the time drift is performed in the at least one slave clock in the seismic node, in a processor in the seismic node or 

Regarding claim 31, Craft teaches wherein the determining of the time drift is performed when the seismic node is in a storage position. (Paragraph 27, lines 8-12, , Paragraph 8, lines 1-10, Paragraph 28, Fig.1-2) Craft discloses “OBNs 16 are placed on the ocean floor 18 by means of a loader 20 that carries them from a ship 17 (could also be ship 10) to the ocean's floor, and an ROV 22 that takes them from the loader 20 and places them at a predetermined position on the ocean floor”, therefore examiners interprets that the time drift measurement does not occur until the seismic node (OBN 16) is in a storage position (Predetermined position). 

Regarding claim 32, Craft teaches wherein recorded data in the seismic node is corrected for time drift before or during downloading of the recorded data from the seismic node to a central computer. (Paragraph 8, lines 10-19, Paragraph 9, Paragraph 64, lines 1-4)

Regarding claim 33, Craft teaches wherein the master clock signal and a slave clock signal from at least one slave clock are time synchronization signals. (Paragraph 28, lines 5-7, 16-19)

Regarding claim 34, Craft teaches determining a time drift between the slave clock and the master clock signal after recovery of the seismic node from the sea. (Paragraph 8, 

Craft doesn’t explicitly teach a slave clock and wherein the seismic node is configured for receiving a master clock signal and wherein the seismic node is configured for performing the determining of the time drift in the seismic node itself.

Nichols, in the same field of endeavor teaches a slave clock (102, 112) and wherein the seismic node (slave clock) is configured for receiving a master clock signal. (Paragraph 17, Fig.1, Paragraph 24, lines 8-13, Fig.6) 

Turner, in the same field of endeavor teaches wherein the seismic node (device 12) is configured for performing the determining of the time drift in the seismic node itself (device 12). (Paragraphs 2, 108-109, Fig.1)

It would have been obvious to one having ordinary skill in the art before the effective filling date to have modified Craft to incorporate a slave clock (102, 112) and wherein the seismic node (slave clock) is configured for receiving a master clock signal as taught by Nichols in order to enable communication between the master and slave clock by way of communication link and further modify Craft to incorporate wherein the seismic node is configured for performing the determining of the time drift in the seismic node itself as taught by Turner in order to synchronize the rendering of media on multiple devices connected via a wired or wireless network.

Regarding claim 38, Craft teaches the invention as claimed but does not explicitly teach a connector providing a seismic node interface for at least one of power transmission, communication signals, data transmission, the master clock signal or a measured time drift signal.
Nichols, in the same field of endeavor teaches a connector (104) providing a seismic node interface for at least one of power transmission, communication signals, data transmission, the master clock signal or a measured time drift signal. (Paragraph 17, Fig.1) 
It would have been obvious to one having ordinary skill in the art before the effective filling date to have modified Craft to incorporate a connector providing a seismic node interface for at least one of power transmission, communication signals, data transmission, the master clock signal or a measured time drift signal as taught by Nichols in order to enable communication between the master and slave clock by way of communication link.

Regarding claim 39, Craft teaches a transceiver/transmitter for transmitting the determined time drift to a central computer or a data management system. (Paragraph 30, lines 1-7, Paragraph 17)

Regarding claim 40, Craft teaches the invention as claimed but does not explicitly teach wherein the determined time drift is transmitted via a cable, a fibre optic cable or a wireless transmission.
Nichols, in the same field of endeavor teaches wherein the determined time drift is transmitted via a cable, a fibre optic cable or a wireless transmission (104). (Paragraph 17, Fig.1) 
It would have been obvious to one having ordinary skill in the art before the effective filling date to have modified Craft to incorporate wherein the time drift is transmitted over a cable, an optical fibre, or wirelessly as taught by Nichols in order to have a communication link for the time drift.  

Regarding claim 41, Craft teaches the invention as claimed but does not explicitly teach wherein the wireless transmission comprises at least one of optical transmission, radio broadcasting transmission, or RF transmission.
Nichols, in the same field of endeavor teaches wherein the wireless transmission comprises at least one of optical transmission, radio broadcasting transmission, or RF transmission. (Paragraph 17, lines 7-10)
It would have been obvious to one having ordinary skill in the art before the effective filling date to have modified Craft to incorporate wherein the wireless transmission comprises at least one of optical transmission, radio broadcasting transmission, or RF transmission as taught by Nichols in order to have a communication link for the time drift.  

Regarding claim 42, Craft teaches a seismic node storage system (17 or 10) comprising a plurality of storage positions for the seismic nodes. (Paragraph 27, lines 8-12) Craft discloses that OBNs 16 (seismic nodes) are placed on the ocean floor 18 by means of a loader 20 that carries them from a ship 17 (could also be ship 10) (Storage system) to the ocean's floor, and an ROV 22 that takes them from the loader 20 and places them at a predetermined position (storage position) on the ocean floor.

Further regarding claim 42, Craft teaches a master clock adapted for transmitting a master clock signal to each seismic node, wherein a time drift between a slave clock in each seismic node (OBN 16) and the master clock is determined by a time drift after recovery of the seismic node from the sea. (Paragraph 2, Paragraph 8, lines 1-10, Paragraph 28, Fig.1-2) 

Craft teaches the invention as claimed but doesn’t explicitly teach wherein time drift is performed internally in each seismic node itself. 

Turner, in the same field of endeavor teaches wherein time drift is performed internally in each seismic node itself (device 12). (Paragraphs 2, 108-109, Fig.1)

It would have been obvious to one having ordinary skill in the art before the effective filling date to have modified Craft to incorporate wherein time drift is performed internally in each seismic node itself as taught by Turner in order to synchronize the rendering of media on multiple devices connected via a wired or wireless network.

Regarding claim 43, Craft teaches a seismic node (OBN 16) but does not explicitly teach a communication line for transmitting the master clock signal to each seismic node.
Nichols, in the same field of endeavor teaches a communication line (communication link 104) for transmitting the master clock signal (100, 110) to each seismic node (slave clock 102, 112). (Paragraph 17, Fig.1, Paragraph 24, lines 8-13)
It would have been obvious to one having ordinary skill in the art before the effective filling date to have modified Craft to incorporate a communication line for transmitting the master clock signal to each seismic node as taught by Nichols in order to provide communication between the master and slave clock by way of communication link. 

Regarding claim 44, Craft teaches the invention as claimed but does not explicitly teach wherein the communication line comprises repeaters and/or drivers for the master clock signal.
Nichols, in the same field of endeavor teaches wherein the communication line (104) comprises repeaters and/or drivers for the master clock signal. (Paragraph 17, Fig.1, 104) Nichols discloses a communication link 104 that drives the master clock signal towards the slave clock. 
It would have been obvious to one having ordinary skill in the art before the effective filling date to have modified Craft to incorporate wherein the communication line comprises repeaters and/or drivers for the master clock signal as taught by Nichols in order to provide communication between the master and slave clock by way of communication link that drives the signal. 

Regarding claim 45, Craft teaches wherein the time drift in a seismic node is measured when the seismic node is in a storage position. (Paragraph 27, lines 8-12, , Paragraph 8, lines 1-10, Paragraph 28, Fig.1-2)) Craft discloses “OBNs 16 are placed on the ocean floor 18 by means of a loader 20 that carries them from a ship 17 (could also be ship 10) to the ocean's floor, and an ROV 22 that takes them from the loader 20 and places them at a predetermined position on the ocean floor”, therefore examiner interprets that the time drift measurement does not occur until the seismic node (OBN 16) is in a storage position (Predetermined position). 

Regarding claim 46, Craft teaches a seismic node (OBN 16) in a storage position (predetermined position) but does not explicitly teach wherein at least one of a signal repeater and a driver is assigned to each seismic node storage position or a group of seismic node storage positions.
Nichols, in the same field of endeavor teaches wherein at least one of a signal repeater and a driver is assigned to each slave unit or a group of salve unit storage positions. (Paragraph 20, 8-12) Nichols discloses “In a system where there are multiple slave units 102, the REF CLK signal is provided to each of the other slave units”, this discloser is being interpreted as for each slave unit (slave clock) a REF CLK signal from the master clock is driven to a slave unit, therefore each driver is assigned to its respective slave unit. 
It would have been obvious to one having ordinary skill in the art before the effective filling date to have modified Craft to incorporate teaches wherein at least one of a signal repeater and a driver is assigned to each slave unit or a group of salve unit storage positions as taught by Nichols in order to provide communication between the master and slave clock by way of communication link that drives the signal. 

Regarding claim 47, Craft teaches seismic nodes (OBN 16) but does not explicitly teach wherein each seismic node comprises a connector providing a seismic node interface for at least one of power transmission, communication signals, data signals, a master clock signal or a time drift signal.
Nichols, in the same field of endeavor teaches a connector (104) providing a seismic node interface for at least one of power transmission, communication signals, data signals, a master clock signal or a time drift signal. (Paragraph 17, Fig.1)
It would have been obvious to one having ordinary skill in the art before the effective filling date to have modified Craft to incorporate a connector providing a seismic node interface for at least one of power transmission, communication signals, data signal, a master clock signal or a time drift signal as taught by Nichols in order to enable communication between the master and slave clock by way of communication link.
Regarding claim 48, Craft teaches seismic nodes (OBN 16) but does not explicitly teach wherein each seismic node storage position is provided with a docking connector for connecting to the connector on the seismic node.
Nichols, in the same field of endeavor teaches wherein each seismic node (slave unit, 102) storage position is provided with a docking connector (communication link 104) for connecting to the connector on the seismic node. (Paragraph 17, Fig.1) Examiner is interpreting a docking connector for connecting to the connector as a communication connection between the master and slave clock.
 It would have been obvious to one having ordinary skill in the art before the effective filling date to have modified Craft to incorporate wherein each seismic node (slave unit, 102) storage position is provided with a docking connector (communication link 104) for connecting to the connector on the seismic node as taught by Nichols in order to enable communication between the master and slave clock by way of communication link.

Regarding claim 49, Craft teaches wherein the measured time drift is transmitted from each seismic node and to a central computer or a data management system through a communication line. (Paragraph 30, lines 1-7, Paragraph 17)

Regarding claim 50, Craft teaches wherein recorded data in the seismic nodes are corrected for time drift before or during downloading of the recorded data from the seismic nodes to a central computer or a data management system. (Paragraph 8, lines 10-19, Paragraph 9, Paragraph 64, lines 1-4)

Regarding claim 51, Craft teaches the invention as claimed but does not explicitly teach wherein the communication line may be a cable based communication line, a fibre optic based communication line or a wireless transmission.
Nichols, in the same field of endeavor teaches wherein the communication line may be a cable based communication line, a fibre optic based communication line or a wireless transmission (104). (Paragraph 17, Fig.1) 
It would have been obvious to one having ordinary skill in the art before the effective filling date to have modified Craft to incorporate wherein the communication line may be a cable based communication line, a fibre optic based communication line or a wireless transmission as taught by Nichols in order to have a communication link for the time drift.  

Claims 35-37 are rejected under 35 U.S.C. 103 as being unpatentable over Craft in view of Nichols, Turner and Siems (US. Patent No.: 4,281,403).

Regarding claim 35, Craft teaches a method for determining the time drift between the slave clock and the master clock signal. (Paragraph 28, lines 16-19) 
Craft teaches the invention as claimed but do not explicitly teach a clock signal comparator.
Siems, in the same field of endeavor teaches a clock signal comparator (82). (Col.8, lines 19-25, Fig.2a) 
It would have been obvious to one having ordinary skill in the art before the effective filling date to have modified Craft to incorporate a clock signal comparator as taught by Siems in order to transfer data to a storage device or processor for data processing.

Regarding claim 36, Craft teaches the invention as claimed but do not explicitly teach wherein the clock signal comparator is hardware and/or software.
Siems, in the same field of endeavor teaches wherein a clock signal comparator (82) is hardware and/or software. (Col.8, lines 19-25, Fig.2a)
It would have been obvious to one having ordinary skill in the art before the effective filling date to have modified Craft to incorporate wherein the clock signal comparator is hardware and/or software as taught by Siems in order to transfer data to a storage device or processor for data processing.

Regarding claim 37, Craft in view of Nichols teaches a slave clock (Nichols: 102, 112) but do not explicitly teach wherein the clock signal comparator is included in the slave clock.
Siems, in the same field of endeavor teaches a clock signal comparator (82). (Col.8, lines 19-25, Fig.2a) 
It would have been obvious to one having ordinary skill in the art before the effective filling date to have modified Craft in view of Nichols to incorporate a clock signal comparator as taught by Siems in order to transfer data to a storage device or processor for data processing.

Response to Arguments
Applicant’s amendments to the claims are sufficient to overcome the rejection under 35 U.S.C. 112 (b) of claims 44 and 46. Accordingly the rejection has been withdrawn.	

Applicant’s arguments with respect to claims 21, 34 and 42 have been considered but are moot in view of the references cited in the most current rejection.

Regarding applicant’s argument that one of ordinary skill in the art would not modify the seismic nodes in Craft based on the drilling tools in Nichols, examiner respectfully disagrees. Crafts invention relates generally to seismic data acquisition and analysis through conducting a seismic survey, and more particularly to methodologies for improving the accuracy of the results based upon the seismic data analysis. Nichols’s invention relates generally to time synchronization in units at different locations, specifically Nichols discloses that there present invention can be used in a seismic survey system using seismic receivers or seismic receiver array. (See Paragraphs 15, 64) Furthermore Nichols discloses an offset that is continually adjusted to account for drift of the master real time clock counter and continually refining the time delay to account for drift of the time delay due to changing conditions. (See Paragraph 26, Claim 14) Thus a person of ordinary skill would modify Craft based on the teachings of Nichols in order to the instant invention as claimed. 



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
The references made herein are done so for the convenience of the applicant. They are in no way intended to be limiting. The prior art should be considered in its entirety.  
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDALLAH ABULABAN whose telephone number is (571)272-4755.  The examiner can normally be reached on Monday - Friday 7:00am-3:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Isam Alsomiri can be reached on 571-272-6970.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/A.A./Examiner, Art Unit 3645                                                                                                                                                                                                        

/ISAM A ALSOMIRI/Supervisory Patent Examiner, Art Unit 3645